Citation Nr: 0602082	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-27 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1969.

This appeal arises from an October 2002 rating decision of 
the Detroit, Michigan Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served during the Vietnam era in the waters 
off of the Vietnam coast, but he had neither duty nor 
visitation in the Republic of Vietnam.

3.  The veteran is not presumed to have been exposed to 
herbicides.

4.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

5.  The veteran's squamous cell carcinoma was first manifest 
decades after service and is unrelated to disease or injury 
in service.


CONCLUSION OF LAW

The veteran's squamous cell carcinoma claimed as due to 
exposure to herbicides was not incurred in or aggravated 
during service, nor may a carcinoma be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the September 1969 
separation physical examination are silent regarding 
complaints, findings, or diagnoses of squamous cell 
carcinoma.

The veteran's DD Form 214 shows that he served in the Navy 
during the Vietnam War Era.  A May 2005 statement from the 
National Personnel Records Center (NPRC) shows that the 
veteran served aboard a ship that sailed in Vietnam waters 
from May to June 1968, July to August 1968, August to 
September 1968, and from September to October 1968.  But the 
record does not show that he ever set foot in Vietnam.  

A January 2000 statement indicates that the veteran was seen 
in the fall of 1999 for an enlarged tonsil.  A biopsy 
performed in early December 1999 revealed the presence of 
infiltrating moderately differentiated squamous cell 
carcinoma.  At the end of December 1999, the veteran 
underwent a radical right tonsillectomy, left tonsillectomy, 
and right suprahyoid neck dissection.  A history of smoking 
approximately 20 cigarettes a day for 12 years ending in 1975 
and imbibing three or four alcohol drinks a day for 36 years 
was noted.  The diagnosis was poorly differentiated squamous 
cell carcinoma of the right tonsil.

A May 2002 statement from David Milko, M.D., indicates that 
the veteran was first treated in November 1999 for a 
suspected peritonsillar abscess of the right tonsil.  A 
biopsy revealed moderately differentiated squamous cell 
carcinoma.  In December 1999, a radical tonsillectomy was 
performed.  Postoperative recovery was uneventful and 
radiation treatment was administered.  There had been no 
recurrence of the carcinoma of the tonsil.  

An April 2003 statement from Dr. Milko indicates that the 
veteran had informed him that he had been exposed to Agent 
Orange during his military service in Vietnam.  Dr. Milko 
opined that the veteran's exposure to Agent Orange was more 
likely than not a causative factor in the development of 
cancer of the tonsil.  Dr. Milko also indicated that tobacco 
use was related to the development of cancer.

The veteran testified in September 2005 that he served on 
board ship in the coastal waters of Vietnam at which time he 
was exposed to Agent Orange; that his throat cancer should be 
recognized as a form of cancer for which presumptive service 
connection due to Agent Orange exposure should be accorded as 
air, food, and water that was contaminated by Agent Orange 
passed through the throat; and the veteran stated that he 
never remembered going ashore in Vietnam (T-5).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where a veteran served 90 days or more and a carcinoma 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In this case, the veteran has not contended nor does 
the evidence demonstrate that squamous cell carcinoma was 
manifest until 30 years after separation from service; 
accordingly, the presumptive service connection provisions 
regarding a carcinoma are not for application herein.

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
herbicides, which resulted in the development of squamous 
cell carcinoma, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam may not 
be considered "service in the Republic of Vietnam" for 
purposes of 38 C.F.R. § 101(29)(A), and this is consistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii) (2004).  VAOGCPREC 27-
97 (July 23, 1997).

While there is no dispute that the veteran had service during 
the Vietnam era and that he served on Navy ships in Vietnam's 
coastal waters, in order for the presumption of having been 
exposed to herbicide agents to attach, there must be evidence 
that the veteran went ashore in Vietnam.  The NPRC was unable 
to establish that the veteran ever set foot in Vietnam and, 
most importantly, the veteran testified in September 2005 
that he had no recollection of ever having been ashore in 
Vietnam.  As a result, the evidence as presently assembled, 
does not support the proposition that the veteran's 
conditions of service involved duty or visitation in the 
Republic of Vietnam and the presumption of exposure to 
herbicides is not for application in this case.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

In this case, the medical record clearly demonstrates that 
the veteran was diagnosed with squamous cell carcinoma in 
December 1999 with a primary situs of the right tonsil.  
While respiratory cancers of the larynx and trachea and many 
soft-tissue sarcomas are enumerated, squamous cell carcinoma 
is not one of the enumerated diseases under 3.309.  Moreover, 
the primary site of squamous cell cancer was the right 
tonsil, which does not involve the larynx or trachea.  Thus, 
the veteran does not have a condition enumerated as a 
presumptive disability under 38 C.F.R. § 3.309.  Accordingly, 
under the law, the veteran is not entitled to a presumption 
that squamous cell carcinoma is etiologically related to his 
putative exposure to herbicide agents used in Vietnam.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for squamous cell carcinoma 
on a direct incurrence basis.

The service and the post service medical records for many 
decades are silent regarding the presence of squamous cell 
carcinoma.  It was not until December 1999, 30 years after 
separation from service, before the veteran was first 
diagnosed with squamous cell carcinoma.  Further, there is no 
competent medical evidence to establish a nexus between 
service and the eventual manifestation of squamous cell 
carcinoma.  The April 2003 statement from Dr. Milko includes 
a nexus opinion that is fatally flawed.  Dr. Milko stated 
that the veteran informed him that he was exposed to 
herbicides in the military; however, the above evidence and 
discussion clearly establishes that the veteran was not 
exposed to herbicides while onboard Navy ships.  Thus, Dr. 
Milko's opinion connecting squamous cell cancer with exposure 
to herbicides is without foundation and cannot be afforded 
any probative weight in the evaluation of this appeal.

With all due respect to the veteran's contentions and 
testimony, he is not shown to be a medical expert and, for 
that reason, he is not competent to express an authoritative 
opinion regarding an issue of medical causation or the 
diagnosis of a condition.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In sum, as the veteran was not exposed to herbicides in 
service and as he does not have a disability for which 
presumptive service connection may be accorded, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for squamous cell carcinoma 
due to exposure to herbicide agents in service.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in May 2002 and March 2005 as well as a 
statement of the case in June 2003, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained and the veteran presented 
testimony at a September 2005 Travel Board hearing.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination.  As an examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in May 2002 prior to the initial unfavorable AOJ 
decision in October 2002. 


ORDER

Entitlement to service connection for squamous cell carcinoma 
claimed as due to exposure to herbicides is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


